Title: To James Madison from Albert Gallatin, 16 August 1810
From: Gallatin, Albert
To: Madison, James


Dear SirNew York August 16th 1810
I forgot to mention in my letter of yesterday, that in addition to the letter designating the agent to Buenos Ayres as commercial agent of the U. States for that place, a passport in the usual form appears necessary. If this also designates him as commercial agent, the usual description of the person might be omitted. Will you have the goodness to give also directions to that effect.
You have seen the late Spanish decrees forbidding the admission into any of the colonies of any person not furnished with Spanish passports. How far this decree will be respected in the colonies is uncertain: but it may create obstacles which would defeat the mission. As the exequatur of the Spanish Consul here, continues in force, and we acknowledge him as such, I do not perceive any objection to applying to him for one: but must it be done in Mr P.’s own name as a private individual? or is it best that the Consul should know that he is sent by Govt. as commercial agent? Respectfully
Albert Gallatin
